IN THE SUPREME COURT OF TEXAS

                                 No. 05-0086

          IN RE  LIVING CENTERS OF TEXAS, InC./PASADENA CARE CENTER

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's second motion for emergency stay, filed  February  11,
2005, is granted.   The order dated January 20, 2005,  in  Cause  No.  2003-
9558,  styled  Joe  Zepeda  and  Sarah  Zepeda,  as   Heirs   to   Law   and
Representatives of the Estate of Nazaria Chavez, deceased v.  Pasadena  Care
Center, in its Assumed or Common Name; Raber Corporation;  et  al.,  in  the
333rd District Court of Harris County,  Texas,  is  stayed  pending  further
order of this Court.

            Done at the City of Austin, this February 14, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk